Citation Nr: 0422475	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  00-07 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of a 
head trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from March 1980 to March 1983.  

By rating action in December 1985, the RO denied service 
connection for a psychiatric disorder and residuals of a head 
injury, claimed as organic brain syndrome.  The veteran was 
notified of this decision and did not appeal.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a July 1999 decision by the RO 
which denied service connection for a psychiatric disorder, 
including PTSD and residuals of a head injury on a de novo 
basis.  The Board remanded the case for additional 
development in May 2001 and November 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

As indicated above, the Board remanded the appeal to the RO 
for additional development in November 2003.  At that time, 
the veteran was advised that she could submit additional 
evidence.  The veteran submitted additional medical records 
to the AMC in January 2004.  However, for reasons which are 
not readily apparent, the evidence was never associated with 
the claims file or considered by the adjudicating officer.  
Rather, the evidence was apparently forwarded to the RO, who 
then returned the evidence to AMC in July 2004 for 
association with the claims folder.  Subsequently, the 
additional evidence was forwarded to the Board in August 
2004.  

The Board has carefully reviewed the evidence and procedural 
history of the case and finds that the veteran has not waived 
her right to have the case referred to the RO for review and 
preparation of an SSOC.  

In light of the recent decision by the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") in 
Padgett v. Principi, No. 02-2259 (U.S. Vet. App. July 9, 
2004), and the holding in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the Board finds that the appeal must be remanded to 
the RO for consideration of the additional evidence and the 
issuance of an SSOC.  

To ensure full compliance with due process requirements, it 
is the decision of the Board that further development is 
necessary prior to appellate review.  Accordingly, the claim 
is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with and satisfied.  

2.  After the requested development has 
been completed, the RO should review the 
veteran's claim, taking into 
consideration the newly submitted 
evidence.  The RO should adjudicate the 
merits of the claim based on all the 
evidence of record and all governing 
legal authority, including the VCAA of 
2000 and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and her representative should be 
furnished a Supplemental Statement of the 
Case, and given the opportunity to 
respond thereto.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in the VCAA or other 
legal precedent.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

